IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DAMMION WALKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1016

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 5, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction

Dammion Walker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

WETHERELL, RAY, and MAKAR, JJ., CONCUR.